DETAILED ACTION
This Office Action is in response to the Applicant’s Amendment filed 10/25/22.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
3.	The objection to Claims 1-3, 6, 8-16, 18-23, and 25-32 as set forth in the Non-Final Rejection filed 07/25/22 (in regards to the presence of “or”) is overcome by the Applicant’s amendments.

4.	The objection to Claims 1-3, 6, 8-16, 18-23, and 25-32 as set forth in the Non-Final Rejection filed 07/25/22 (in regards to the presence of a period) is NOT overcome by the Applicant’s amendments.

Claim Objections
5.	Claims 1-3, 6, 8-16, 18-23, and 25-32 are objected to because of the following informalities: Claim 1, which the other claims are dependent upon, recites “R0, R00 are each independently H or alkyl with 1 to 12 C-atoms.” (page 3); the period needs to be deleted and replaced by a semicolon (or the like) as the period occurs in the middle of the claim.
Corrections are required.

Allowable Subject Matter
6.	Claims 1-3, 6, 8-16, 18-23, and 25-32 are currently objected to due to the informalities as set forth above, but would be allowable if amended to overcome the objections.
	The closest prior art is provided by Yamaguchi et al. (US 2008/0116789 A1), which discloses compounds of the following form:

    PNG
    media_image1.png
    148
    300
    media_image1.png
    Greyscale

where R1-6 = hydrogen, substituted or unsubstituted alkyl group such as methyl, or substituted or unsubstituted aryl group ([0009], [0025]).  An embodiment is disclosed:

    PNG
    media_image2.png
    243
    406
    media_image2.png
    Greyscale

(page 3).  However, it is the position of the Office that neither Yamaguchi et al. singly nor in combination with any other prior art provides sufficient motivation to produce any of the compounds as recited by the Applicant, particularly in regards to the specific nature of the substituent groups attached to the naphthyridine (derivative) core.

Response to Arguments
7.	Notice that there exists a period which occurs in the middle of Claim 1 when it recites that “R0, R00 are each independently H or alkyl with 1 to 12 C-atoms.” (page 3); the period needs to be deleted and replaced by a semicolon (or the like).  A period cannot occur in the middle of a claim.

Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY L YANG whose telephone number is (571)270-1137. The examiner can normally be reached Mon-Fri, 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer A Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAY YANG/Primary Examiner, Art Unit 1786